 

Exhibit 10.4

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into on March 1, 2020
(the “Effective Date”), by and between Independence Realty Trust, Inc., a
Maryland corporation (the “Company”), and Jason R. Delozier (“Executive”).

WHEREAS, Executive is currently employed by the Company and serves as the Chief
Accounting Officer of the Company; and

WHEREAS, the Company and Executive wish to enter into this Agreement to provide
for certain terms and conditions of the Executive’s employment with the Company.

NOW, THEREFORE, in consideration of the Recitals, the mutual promises and
covenants set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

1.Employment.  The Company agrees to employ Executive, and Executive hereby
agrees to perform Executive’s duties and responsibilities, in accordance with
the terms, conditions and provisions hereinafter set forth.

1.1.Employment Term.  This Agreement shall become effective on the Effective
Date and shall continue until the third anniversary of the Effective Date,
unless the Agreement is terminated sooner in accordance with Section 2 below;
and shall be effective for successive one-year periods in accordance with the
terms of this Agreement (subject to termination as aforesaid) unless either
party notifies the other party of non-renewal in writing prior to three months
before the expiration of the then current term.  The period commencing on the
Effective Date and ending on the date on which the term of Executive’s
employment under this Agreement shall terminate is hereinafter referred to as
the “Employment Term.”

1.2.Duties and Responsibilities.  Executive shall continue to serve as the Chief
Accounting Officer of the Company during the Employment Term.  Executive shall
perform all duties and accept all responsibilities incident to such position as
may be reasonably assigned to him by the Board of Directors of the Company (the
“Board”) or the Chief Financial Officer of the Company.

1.3.Extent of Service.  Executive agrees to use Executive’s best efforts to
carry out Executive’s duties and responsibilities under Section 1.2 hereof and,
consistent with the other provisions of this Agreement, to devote substantially
all of Executive’s business time, attention and energy to the performance of
Executive’s duties and responsibilities hereunder.  Subject to the requirements
of Section 5.1, the foregoing shall not be construed as preventing Executive
from making investments in other businesses or enterprises provided there is no
conflict with Executive’s ability to satisfy his obligations to the Company.

1.4.Base Salary.  For all of the services rendered by Executive hereunder, the
Company shall pay Executive a base salary (“Base Salary”), which shall be at the
annual rate of

 



--------------------------------------------------------------------------------

 

Two Hundred Seventy-Five Thousand Dollars ($275,000) beginning as of January 1,
2020, payable in installments at such times as the Company customarily pays its
other senior level executives.  Executive’s Base Salary shall be reviewed
annually for appropriate increases by the Board pursuant to the Board’s normal
performance review policies for senior level executives but shall not be
decreased.

1.5.Bonus.  Executive shall be eligible to receive an annual cash bonus in such
amounts as the Board may approve in its sole discretion or under the terms of
any annual incentive plan of the Company maintained for other senior level
executives.

1.6.Retirement and Welfare Plans and Perquisites.  Executive shall be entitled
to participate in all employee retirement and welfare benefit plans and programs
or executive perquisites made available to the Company’s senior level executives
as a group or to its employees generally, as such retirement and welfare plans
or perquisites may be in effect from time to time and subject to the eligibility
requirements of the plans and applicable law.  For purposes of any such benefit
plans and programs or executive perquisites that condition participation or
entitlements thereunder on duration of service with the Company, Executive’s
service with RAIT Financial Trust (“RAIT”) shall be treated as service to the
Company.  Nothing in this Agreement shall prevent the Company from amending or
terminating any retirement, welfare or other employee benefit plans or programs
from time to time as the Company deems appropriate.

1.7.Reimbursement of Expenses; Vacation.  Executive shall be provided with
reimbursement of reasonable expenses related to Executive’s employment by the
Company on a basis no less favorable than that which may be authorized from time
to time for senior level executives as a group, and shall be entitled to
vacation and sick leave in accordance with the Company’s vacation, holiday and
other pay for time not worked policies.  For purposes of any such vacation,
holiday and sick leave policies that condition participation or entitlements
thereunder on duration of service with the Company, Executive’s service with
RAIT shall be treated as service to the Company.

1.8.Incentive Compensation.  To the extent determined by the Compensation
Committee of the Board, Executive shall be entitled to participate in any
short-term and long-term incentive programs (including without limitation any
equity compensation plans) established by the Company for its senior level
executives generally.

1.9.Clawback/Recoupment.  Notwithstanding any other provision in this Agreement
to the contrary, any compensation paid to Executive pursuant to this Agreement
or any other agreement or arrangement with the Company shall be subject to
mandatory repayment by Executive to the Company if and to the extent any such
compensation paid to Executive is, or in the future becomes, subject to (i) any
“clawback” or recoupment policy that is applicable to all senior executives of
the Company and is limited to the recovery of incentive-based compensation
which, as a result of an accounting restatement by the Company, is in excess of
the compensation which should have been received by Executive, or (ii) any law,
rule, requirement or regulation which imposes mandatory recoupment, under
circumstances set forth in such law, rule, requirement or regulation.

-2-

#56956674 v6

--------------------------------------------------------------------------------

 

2.Termination.  The Employment Term and Executive’s employment hereunder shall
terminate upon the occurrence of any of the following events:

2.1.Termination Without Cause; Resignation for Good Reason; Non-Renewal by the
Company.

(a)The Company may terminate Executive’s employment at any time without Cause
(as defined in Section 4) upon not less than sixty (60) days’ prior written
notice to Executive.  In addition, Executive may initiate a termination of
employment by resigning under this Section 2.1 for Good Reason (as defined in
Section 4).  Executive shall give the Company not less than sixty (60) days’
prior written notice of such resignation.  In addition, the Company may initiate
a termination of employment by sending a notice of non-renewal of this Agreement
to Executive, as described in Section 1.1.

(b)Upon any termination or resignation described in Section 2.1(a) above,
Executive shall be entitled to receive only the amount due to Executive under
the Company’s then current severance pay plan for employees, if any.  No other
payments or benefits shall be due under this Agreement to Executive, but
Executive shall be entitled to receive (i) Executive’s Base Salary due through
his date of termination, (ii) any earned but unpaid annual bonus for the year
preceding the fiscal year of termination, (iii) any amounts owing to Executive
for reimbursement of expenses properly incurred by Executive prior to his date
of termination and which are reimbursable in accordance with Section 1.7; and
(iv) any benefits accrued and earned in accordance with the terms and conditions
of any applicable benefit plans and programs of the Company in which Executive
participated prior to his termination of employment (collectively, the “Accrued
Benefits”).

(c)Notwithstanding the provisions of Section 2.1(b), in the event that Executive
executes and does not revoke the release described in Section 2.8, Executive
shall be entitled to receive, in lieu of any payments or benefits due to him
under the Company’s then current severance pay plan for employees (if any), the
following:

(i)Executive shall receive a lump sum cash payment equal to one and one-half
times the sum of (x) Executive’s Base Salary, as in effect immediately prior to
his termination of employment and (y) the average annual cash bonus earned by
Executive for the three year period immediately prior to his termination of
employment, or the average annual cash bonus earned by Executive for the actual
number of completed fiscal years immediately prior to his termination of
employment if less than three; provided, however, that if Executive has been
employed by the Company for less than one completed fiscal year prior to his
termination of employment, then the amount used for clause (y) shall be
Executive’s target annual cash bonus for the fiscal year of his termination of
employment.  One half of the amount described in the preceding sentence shall be
consideration for Executive’s entering into the restrictive covenants described
in Section 5 below.  Unless the payment is required to be delayed pursuant to
Section 18.2 below, the payment shall be made within fifteen (15) days of the
Release Effective Date (as defined below).

(ii)Executive shall receive a lump sum cash payment equal to a pro rata portion
of the annual cash bonus, if any, that Executive would have earned for the

-3-

#56956674 v6

--------------------------------------------------------------------------------

 

fiscal year of his termination based on achievement of the applicable
performance goals for such year (the “Cash Bonus”).  The pro-rated Cash Bonus
shall be determined by multiplying the Cash Bonus by a fraction, the numerator
of which is the number of days during which Executive was employed by the
Company in the fiscal year of his termination of employment and the denominator
of which is three hundred sixty-five (365).  Unless the payment is required to
be delayed pursuant to Section 18.2 below, the payment shall be made on the date
that annual bonuses are paid to similarly situated executives, but in no event
later than two-and-a-half months following the end of the calendar year in which
Executive’s termination date occurs.

(iii)For a period of eighteen (18) months following Executive’s date of
termination, provided Executive and his eligible dependents timely and properly
elect to continue health care coverage under COBRA, Executive shall continue to
receive the medical coverage in effect at the date of his termination of
employment (or generally comparable coverage) for himself and, where applicable,
his spouse and dependents, at the same premium rates as may be charged from time
to time for employees of the Company generally, as if Executive had continued in
employment with the Company during such period.

(iv)The treatment of any outstanding equity awards held by Executive shall be
determined in accordance with the terms of the applicable incentive plan and the
applicable award agreements; provided, however, that any such equity awards that
are subject solely to time-vesting conditions shall become fully vested as of
the date of Executive’s termination of employment.

2.2.Voluntary Termination.  Executive may voluntarily terminate his employment
for any reason upon sixty (60) days’ prior written notice or by sending a notice
of non-renewal of this Agreement to the Company, as described in Section
1.1.  In any such event, after the effective date of such termination, except as
provided in Section 2.1 with respect to a resignation for Good Reason, no
further payments shall be due under this Agreement, except that Executive shall
be entitled to receive the Accrued Benefits.

2.3.Disability.  The Company may terminate Executive’s employment, to the extent
permitted by applicable law, if Executive (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under an accident and health plan covering
employees of the Company (“Disability”).  If the Company terminates Executive’s
employment for Disability, Executive shall be entitled to receive the following:

(a)Executive shall receive a lump sum cash payment equal to a pro rata portion
of Executive’s target annual cash bonus for the fiscal year of his termination
(or, in the absence of a target bonus opportunity for the fiscal year, a pro
rata portion of the average annual cash bonus earned by Executive for the three
year period immediately prior to his termination of employment or the average
annual cash bonus earned by Executive for the actual number of completed fiscal
years immediately prior to his termination of employment if less than three)
(the

-4-

#56956674 v6

--------------------------------------------------------------------------------

 

“Target Cash Bonus”).  The pro-rated Target Cash Bonus shall be determined by
multiplying the Target Cash Bonus by a fraction, the numerator of which is the
number of days during which Executive was employed by the Company, prior to his
termination of employment, in the Company’s fiscal year in which his termination
of employment occurs and the denominator of which is three hundred sixty-five
(365).  Except as otherwise required to comply with the requirements of Section
18 below, payment shall be made on the sixtieth (60th) day following Executive’s
last day of employment with the Company on account of Disability.

(b)The Company shall pay to Executive the Accrued Benefits.

2.4.Death.  If Executive dies while employed by the Company, the Company shall
pay to Executive’s executor, legal representative, administrator or designated
beneficiary, as applicable, (i) the Accrued Benefits and (ii) a pro-rated Target
Cash Bonus (determined according to Section 2.3(a) above) for the Company’s
fiscal year in which Executive’s death occurs and, except as otherwise required
to comply with the requirements of Section 18 below, shall be paid in a lump sum
cash payment on the sixtieth (60th) day following the date of Executive’s
death.  Otherwise, the Company shall have no further liability or obligation
under this Agreement to Executive’s executors, legal representatives,
administrators, heirs or assigns or any other person claiming under or through
Executive.

2.5.Cause.  The Company may terminate Executive’s employment at any time for
Cause upon written notice to Executive, in which event all payments under this
Agreement shall cease, except for Base Salary to the extent already
accrued.  Executive shall be entitled to receive the Accrued Benefits.  Whether
a termination is for Cause, as such term is defined in Section 4.1, shall be
determined by the Board in its sole discretion.

2.6.Notice of Termination.  Any termination of Executive’s employment shall be
communicated by a written notice of termination to the other party hereto given
in accordance with Section 10.  The notice of termination shall (i) indicate the
specific termination provision in this Agreement relied upon, (ii) briefly
summarize the facts and circumstances deemed to provide a basis for a
termination of employment and the applicable provision hereof, and (iii) specify
the termination date in accordance with the requirements of this Agreement.

2.7.Release.  Executive agrees that, as a condition to receiving the severance
payments and benefits set forth in Section 2.1 Executive will execute a release
of claims substantially in the form of the release attached hereto as Exhibit A.
Within two business days of Executive’s date of termination, the Company shall
deliver to Executive the release for Executive to execute.  Executive will
forfeit all rights to the severance payments and benefits set forth in Section
2.1 unless, within fifty-five (55) days of delivery of the release by the
Company to Executive, Executive executes and delivers the release to the Company
and such release has become irrevocable by virtue of the expiration of the
revocation period without the release having been revoked (the first such date,
the “Release Effective Date”).  The Company’s obligation to pay the severance
payments and benefits set forth in Section 2.1 is subject to the occurrence of
the Release Effective Date, and if the Release Effective Date does not occur,
then the Company shall have no obligation to pay the severance payments and
benefits set forth in Section 2.1.  To the extent that the Release Effective
Date could occur in one of two (2) taxable years of Executive depending on when
Executive executes and delivers the release, any deferred

-5-

#56956674 v6

--------------------------------------------------------------------------------

 

compensation payment (which is subject to Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”)) that is conditioned on execution of the
release shall be made no earlier than the first business day of the later of
such taxable years.

2.8.Resignation of All Other Positions.  Upon termination of Executive’s
employment for any reason, Executive shall be deemed to have resigned from all
positions that Executive holds as an officer of the Company or any affiliate of
the Company, unless otherwise mutually agreed with the Board.

3.Change in Control.

3.1.Effect of Change in Control.  If a Change in Control occurs and Executive’s
employment terminates under the circumstances described below, the provisions of
Section 2.1 shall apply.

3.2.Termination Without Cause or Resignation for Good Reason Upon or After a
Change in Control.  Upon or within eighteen (18) months after a Change in
Control, the Company (by action of the Board) may terminate Executive’s
employment at any time without Cause or Executive may initiate a termination of
employment by resigning under this Section 3 for Good Reason (as defined in
Section 4) (in either case the Employment Term shall be deemed to have ended)
upon not less than sixty (60) days’ prior written notice to Executive (or in the
case of resignation for Good Reason, Executive shall give the Company not less
than sixty (60) days’ prior written notice of such resignation).  In any such
event, the provisions of Section 2.1(b) or (c), as applicable, shall then apply.

3.3.Code Section 280G.

(a)Executive shall bear all expense of, and be solely responsible for, all
federal, state, local or foreign taxes due with respect to any amount payable to
or other benefit receivable by Executive hereunder, including, without
limitation, any excise tax imposed by Section 4999 of the Code; provided,
however, that any such amount or benefit deemed to be a Parachute Payment (as
defined below) alone or when added to any other amount payable or paid to or
other benefit receivable or received by Executive which is deemed to constitute
a Parachute Payment (whether or not under an existing plan, arrangement or other
agreement), and would result in the imposition on Executive of an excise tax
under Section 4999 of the Code (all such amounts and benefits being hereinafter
called “Total Payments”), shall be reduced to the extent necessary so that no
portion thereof shall be subject to the excise tax imposed by Section 4999 of
the Code but only if, by reason of such reduction, the net after-tax benefit
received by Executive shall exceed the net after-tax benefit received by
Executive if no such reduction was made.  For purposes of this Section 3.3, “net
after-tax benefit” shall mean (i) the total of all payments and the value of all
benefits which Executive receives or is then entitled to receive from the
Company that would constitute Parachute Payments, less (ii) the amount of all
federal, state and local income taxes payable with respect to the foregoing
calculated at the maximum marginal income tax rate for each year in which the
foregoing shall be paid to Executive (based on the rate in effect for such year
as set forth in the Code as in effect at the time of the first payment of the
foregoing) and the amount of applicable employment taxes, less (iii) the amount
of excise taxes

-6-

#56956674 v6

--------------------------------------------------------------------------------

 

imposed with respect to the payments and benefits described in (i) above by
Section 4999 of the Code.  For purposes of this Section 3.3, “Parachute Payment”
shall mean a “parachute payment” as defined in Section 280G of the Code.

(b)The foregoing determination shall be made by tax counsel appointed by the
Company (the “Tax Counsel”).  The Tax Counsel shall submit its determination and
detailed supporting calculations to both Executive and the Company within 15
days after receipt of a notice from either the Company or Executive that
Executive may receive payments which may be Parachute Payments.  If the Tax
Counsel determines that such reduction is required by this Section 3.3, the
Total Payments shall be reduced to the extent necessary so that no portion
thereof shall be subject to the excise tax imposed by Section 4999 of the Code,
and the Company shall pay such reduced amount to Executive.  The reduction of
the Total Payments contemplated in this section shall be implemented by
determining the Parachute Payment Ratio (as defined below), as determined in
good faith by the Tax Counsel for each Total Payment, and then reducing the
Total Payments in order beginning with the Total Payment with the highest
Parachute Payment Ratio. For Total Payments with the same Parachute Payment
Ratio, such Total Payments shall be reduced based on the time of payment of such
Total Payments, with later payments being reduced first. For Total Payments with
the same Parachute Payment Ratio and the same time of payment, such Total
Payments shall be reduced on a pro rata basis (but not below zero) prior to
reducing Total Payments with a lower Parachute Payment Ratio. For purposes
hereof, the term “Parachute Payment Ratio” shall mean a fraction, (x) the
numerator of which is the value of the applicable Total Payment (as calculated
for purposes of Section 280G of the Code), and (y) the denominator of which is
the intrinsic (i.e., economic) value of such Total Payment.  Executive and the
Company shall each provide the Tax Counsel access to and copies of any books,
records, and documents in the possession of Executive or the Company, as the
case may be, reasonably requested by the Tax Counsel, and otherwise cooperate
with the Tax Counsel in connection with the preparation and issuance of the
determinations and calculations contemplated by this Section 3.3.  The fees and
expenses of the Tax Counsel for its services in connection with the
determinations and calculations contemplated by this Section 3.3 shall be borne
by the Company.

4.Definitions.

4.1.“Cause” shall mean any of the following grounds for termination of
Executive’s employment:

(a)Executive’s conviction of, or plea of guilty or nolo contendere to, a felony,
any crime of moral turpitude or any crime involving the Company;

(b)Executive’s engagement in fraud, misappropriation or embezzlement;

(c)Executive’s material breach of any published code of conduct or code of
ethics of the Company or any affiliate of the Company;

(d)Executive’s gross negligence or willful misconduct in the performance of his
duties;

-7-

#56956674 v6

--------------------------------------------------------------------------------

 

(e)Executive’s continual failure to substantially perform his duties to the
Company (other than a failure resulting from Executive’s incapacity due to
physical or mental illness), and such failure has continued for a period of at
least 30 days after a written notice of demand for substantial performance,
signed by a duly authorized officer of the Company, has been delivered to
Executive specifying the manner in which Executive has failed to substantially
perform; or

(f)Executive’s breach of Section 5 of this Agreement.

4.2.“Good Reason” shall mean, without Executive’s consent:

(a)a significant adverse alteration in the nature or status of Executive’s
authority, duties or responsibilities;

(b)a reduction in Base Salary of Executive;

(c)the Company’s material and willful breach of this Agreement; or

(d)the relocation (without the written consent of Executive) of Executive’s
principal place of employment by more than thirty-five (35) miles from its
location on the Effective Date.

Notwithstanding the foregoing, (i) Good Reason shall not be deemed to exist
unless notice of termination on account thereof (specifying a termination date
of at least 60 days but no more than 90 days from the date of such notice) is
given no later than 90 days after the time at which the event or condition
purportedly giving rise to Good Reason first occurs or arises and (ii) if there
exists (without regard to this clause (ii)) an event or condition that
constitutes Good Reason, the Company shall have 30 days from the date notice of
such a termination is given to cure such event or condition and, if the Company
does so, such event or condition shall not constitute Good Reason hereunder.

4.3.“Change in Control” shall mean the occurrence of any of the following:

(a)The acquisition (other than from the Company), by any person (as such term is
defined in Section 13(c) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of fifty percent (50%) or more of
the combined voting power of the Company’s then outstanding voting securities;

(b)The individuals who, as of the Effective Date, are members of the Board (the
“Incumbent Board”), cease for any reason during any twelve (12) month period to
constitute at least a majority of the Board, unless the election, or nomination
for election by the Company’s stockholders, of any new director was approved by
a vote of at least a majority of the Incumbent Board, and such new director
shall be considered as a member of the Incumbent Board;

(c)The closing of a reorganization, merger, consolidation or similar form of
corporate transaction (each, an “Business Combination”) involving the Company if
(i) the stockholders of the Company, immediately before such Business
Combination, do not, as a result

-8-

#56956674 v6

--------------------------------------------------------------------------------

 

of such Business Combination, own, directly or indirectly, more than fifty
percent (50%) of the combined voting power of the then outstanding voting
securities of the entity resulting from such Business Combination in
substantially the same proportion as their ownership of the combined voting
power of the voting securities of the Company outstanding immediately before
such Business Combination or (ii) immediately following the Business
Combination, the individuals who comprised the Board immediately prior thereto
do not constitute at least a majority of the board of directors of the entity
resulting from such Business Combination (or, if the entity resulting from such
Business Combination is then a subsidiary, the ultimate parent thereof);

(d)The sale or other disposition of all or substantially all of the assets of
the Company; or

(e)The consummation of a complete liquidation or dissolution of the Company.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding securities is acquired by (i) a trustee or other
fiduciary holding securities under one or more employee benefit plans maintained
by the Company or any of its subsidiaries or (ii) any corporation which,
immediately prior to such acquisition, is owned directly or indirectly by the
stockholders of the Company in the same proportion as their ownership of shares
in the Company immediately prior to such acquisition.

Notwithstanding the foregoing, a Change in Control shall not occur unless such
transaction constitutes a change in the ownership of the Company, a change in
effective control of the Company, or a change in the ownership of a substantial
portion of the Company’s assets under Section 409A of the Code.

5.Non-Competition, Non-Solicitation, Intellectual Property and
Confidentiality.  Executive hereby acknowledges that, during and solely as a
result of his employment by the Company, Executive will receive special
training, education and information with respect to the operation of the
businesses of the Company, and/or its affiliates, and other related matters, and
access to confidential information and business and professional contacts.  In
consideration of Executive’s employment and in consideration of the special and
unique opportunities afforded by the Company to Executive as a result of
Executive’s employment, Executive hereby agrees to abide by the terms of the
non-competition, non-solicitation, intellectual property and confidentiality
provisions below.  Executive agrees and acknowledges that his employment is
full, adequate and sufficient consideration for the restrictions and obligations
set forth in those provisions.

5.1.Non-Competition and Non-Solicitation.  In consideration of the Company’s
entering into this Agreement, Executive agrees that during the Employment Term
and for a period of twelve (12) months after the termination of the Employment
Term, without regard to its termination for any reason which does not constitute
a breach of this Agreement by the Company or a resignation for Good Reason by
Executive, Executive shall not, unless acting pursuant hereto or with the prior
written consent of the Board:

-9-

#56956674 v6

--------------------------------------------------------------------------------

 

(a)directly or indirectly, own, manage, operate, finance, join, control or
participate in the ownership, management, operation, financing or control of, or
be connected as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise with, or use or permit Executive’s name
to be used in connection with any Competing Business (defined below) within any
state in which the Company, and/or its affiliates, currently engage in any
Substantial Business Activity (defined below) or any state in which the Company,
and/or its affiliates, engaged in any Substantial Business Activity during the
thirty-six month period preceding the date Executive’s employment terminates;
provided, however, that notwithstanding the foregoing, this provision shall not
be construed to prohibit the passive ownership by Executive of not more than
five percent (5%) of the capital stock of any corporation which is engaged in
any Competing Business having a class of securities registered pursuant to the
Exchange Act; or

(b)solicit or divert to any Competing Business any individual or entity which is
an active or prospective customer of the Company, and/or its affiliates, or was
such an active or prospective customer at any time during the preceding twelve
(12) months; or

(c)employ, attempt to employ, solicit or assist any Competing Business in
employing any employee of the Company, and/or its affiliates, whether as an
employee or consultant.

The phrase “Competing Business” shall mean: any entity or enterprise actively
engaged in any business or businesses the Company and/or its affiliates are
actively engaged in (or are expected to be actively engaged in within twelve
(12) months) at the time of termination.  The phrase “Substantial Business
Activity” shall mean that the Company, and/or its affiliates (i) has a business
office, (ii) owns, services or manages real estate, or (iii) has a recorded and
unsatisfied mortgage or other lien upon real estate or personal property.

In the event that the provisions of this Section 5.1 should ever be adjudicated
to exceed the time, geographic, product or other limitations permitted by
applicable law in any jurisdiction, then such provisions shall be deemed
reformed in such jurisdiction to the maximum time, geographic, product or other
limitations permitted by applicable law.

5.2.Developments.  Executive shall disclose fully, promptly and in writing to
the Company any and all inventions, discoveries, improvements, modifications and
other intellectual property rights, whether patentable or not, which Executive
has conceived, made or developed, solely or jointly with others, while employed
by the Company and which (i) relate to the businesses, work or activities of the
Company, and/or its affiliates or (ii) result from or are suggested by the
carrying out of Executive’s duties hereunder or from or by any information that
Executive may receive as an employee of the Company.  Executive hereby assigns,
transfers and conveys to the Company all of Executive’s right, title and
interest in and to any and all such inventions, discoveries, improvements,
modifications and other intellectual property rights and agrees to take all such
actions as may be requested by the Company at any time and with respect to any
such invention, discovery, improvement, modification or other intellectual
property rights to confirm or evidence such assignment, transfer and
conveyance.  Furthermore, at any time and from time to time, upon the request of
the Company, Executive shall execute and deliver to the Company, any and all
instruments, documents and papers, give evidence and do any and all other

-10-

#56956674 v6

--------------------------------------------------------------------------------

 

acts that, in the opinion of counsel for the Company, are or may be necessary or
desirable to document such assignment, transfer and conveyance or to enable the
Company to file and prosecute applications for and to acquire, maintain and
enforce any and all patents, trademark registrations or copyrights under United
States or foreign law with respect to any such inventions, discoveries,
improvements, modifications or other intellectual property rights or to obtain
any extension, validation, reissue, continuance or renewal of any such patent,
trademark or copyright.  The Company shall be responsible for the preparation of
any such instruments, documents and papers and for the prosecution of any such
proceedings and shall reimburse Executive for all reasonable expenses incurred
by Executive in compliance with the provisions of this Section 5.2.

5.3.Confidentiality.

(a)Executive acknowledges that, by reason of Executive’s employment by the
Company, Executive will have access to confidential information of the Company,
and/or its affiliates, including, without limitation, information and knowledge
pertaining to products, inventions, discoveries, improvements, innovations,
designs, ideas, trade secrets, proprietary information, manufacturing,
packaging, advertising, distribution and sales methods, sales and profit
figures, customer and client lists and relationships between the Company, and/or
its affiliates, and dealers, distributors, sales representatives, wholesalers,
customers, clients, suppliers and others who have business dealings with them
(“Confidential Information”).  Executive acknowledges that such Confidential
Information is a valuable and unique asset of the Company, and/or its
affiliates, and covenants that, both during and after the Employment Term,
Executive will not disclose any Confidential Information to any person (except
as Executive’s duties as an officer of the Company may require or as required by
law or in a judicial or administrative proceeding) without the prior written
authorization of the Board.  The obligation of confidentiality imposed by this
Section 5.3 shall not apply to information that becomes generally known to the
public through no act of Executive in breach of this Agreement.  The Company and
Executive acknowledge that, notwithstanding anything to the contrary contained
in this Agreement, pursuant to 18 USC § 1833(b), an individual may not be held
liable under any criminal or civil federal or state trade secret law for
disclosure of a trade secret: (x) made in confidence to a government official,
either directly or indirectly, or to an attorney, solely for the purpose of
reporting or investigating a suspected violation of law or (y) in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.  The Company and Executive further acknowledge that an individual
suing an employer for retaliation based on the reporting of a suspected
violation of law may disclose a trade secret to his or her attorney and use the
trade secret information in the court proceeding, so long as any document
containing the trade secret is filed under seal and the individual does not
disclose the trade secret except pursuant to court order.

(b)Executive acknowledges that all documents, files and other materials received
from the Company, and/or its affiliates, during the Employment Term (with the
exception of documents relating to Executive’s compensation or benefits to which
Executive is entitled following the Employment Term) are for use of Executive
solely in discharging Executive’s duties and responsibilities hereunder and that
Executive has no claim or right to the continued use or possession of such
documents, files or other materials following termination of

-11-

#56956674 v6

--------------------------------------------------------------------------------

 

Executive’s employment by the Company.  Executive agrees that, upon termination
of employment, Executive will not retain any such documents, files or other
materials and will promptly return to the Company any documents, files or other
materials in Executive’s possession or custody.

5.4.Non-Disparagement.  Executive agrees and covenants that Executive will not
at any time make, publish or communicate to any person or entity or in any
public forum any defamatory or disparaging remarks, comments or statements
concerning the Company or its businesses, or any of its employees, officers, and
existing and prospective customers, suppliers, investors and other associated
third parties.  The Company agrees and covenants that it will not authorize the
making, publishing or communicating of, nor will the Board or any executive
officers of the Company at any time make, publish or communicate to any person
or entity or in any public forum any defamatory or disparaging remarks, comments
or statements concerning Executive.

5.5.Cooperation.  The parties agree that certain matters in which Executive will
be involved during the Employment Term may necessitate Executive’s cooperation
in the future.  Accordingly, following the termination of Executive’s employment
for any reason, to the extent reasonably requested by the Board and subject to
Executive’s professional commitments, Executive shall cooperate with the Company
in connection with matters arising out of Executive’s service to the Company;
provided that, the Company shall make reasonable efforts to minimize disruption
of Executive’s other activities.  The Company shall pay Executive a reasonable
per diem and reimburse Executive for reasonable expenses incurred in connection
with such cooperation.

5.6.Equitable Relief.  Executive acknowledges that the restrictions contained in
Sections 5.1, 5.2, 5.3, 5.4 and 5.5 hereof are, in view of the nature of the
businesses of the Company and/or its affiliates, reasonable and necessary to
protect the legitimate interests of the Company and/or its affiliates, and that
any violation of any provision of those Sections will result in irreparable
injury to the Company, and/or its affiliates.  Executive also acknowledges that
in the event of any such violation, the Company shall be entitled to preliminary
and permanent injunctive relief, without the necessity of proving actual
damages, and to an equitable accounting of all earnings, profits and other
benefits arising from any such violation, which rights shall be cumulative and
in addition to any other rights or remedies to which the Company may be
entitled.  Executive agrees that in the event of any such violation, an action
may be commenced for any such preliminary and permanent injunctive relief and
other equitable relief in any federal or state court of competent jurisdiction
sitting in Pennsylvania or in any other court of competent
jurisdiction.  Executive hereby waives, to the fullest extent permitted by law,
any objection that Executive may now or hereafter have to such jurisdiction or
to the laying of the venue of any such suit, action or proceeding brought in
such a court and any claim that such suit, action or proceeding has been brought
in an inconvenient forum.  Executive agrees that effective service of process
may be made upon Executive by mail under the notice provisions contained in
Section 10 hereof.

6.Non-Exclusivity of Rights.  Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in or rights under any benefit,
bonus, incentive or other plan or program provided by the Company and for which
Executive may qualify; provided, however,

-12-

#56956674 v6

--------------------------------------------------------------------------------

 

that if Executive becomes entitled to and receives the payments provided for in
Section 2.1(c) of this Agreement, Executive hereby waives Executive’s right to
receive payments under any severance plan or similar program applicable to all
employees of the Company.

7.Survivorship.  The respective rights and obligations of the parties under this
Agreement shall survive any termination of Executive’s employment to the extent
necessary to the intended preservation of such rights and obligations.

8.Mitigation.  Executive shall not be required to mitigate the amount of any
payment or benefit provided for in this Agreement by seeking other employment or
otherwise and there shall be no offset against amounts due Executive under this
Agreement on account of any remuneration attributable to any subsequent
employment that Executive may obtain.

9.Arbitration; Expenses.  In the event of any dispute under the provisions of
this Agreement, other than a dispute in which the primary relief sought is an
equitable remedy such as an injunction, the parties shall be required to have
the dispute, controversy or claim settled by arbitration in Philadelphia,
Pennsylvania in accordance with the National Rules for the Resolution of
Employment Disputes then in effect of the American Arbitration Association,
before a panel of three arbitrators, two of whom shall be selected by the
Company and Executive, respectively, and the third of whom shall be selected by
the other two arbitrators.  Any award entered by the arbitrators shall be final,
binding and non-appealable and judgment may be entered thereon by either party
in accordance with applicable law in any court of competent jurisdiction.  This
arbitration provision shall be specifically enforceable.  The arbitrators shall
have no authority to modify any provision of this Agreement or to award a remedy
for a dispute involving this Agreement other than a benefit specifically
provided under or by virtue of the Agreement.  Each party shall be responsible
for its own expenses relating to the conduct of the arbitration (including
reasonable attorneys’ fees and expenses) and shall share the fees of the
American Arbitration Association.

10.Notices.  All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):

If to the Company, to:

Independence Realty Trust, Inc.
1835 Market Street, Suite 2601
Philadelphia, Pennsylvania 19103
Attention: General Counsel

If to Executive, to:

Jason R. Delozier at his most recent home address set forth in the records of
the Company.

-13-

#56956674 v6

--------------------------------------------------------------------------------

 

or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

11.Contents of Agreement; Amendment and Assignment.

11.1.This Agreement sets forth the entire understanding between the parties
hereto with respect to the subject matter hereof and cannot be changed,
modified, extended or terminated except upon written amendment approved by the
Board and executed on its behalf by a duly authorized officer and by Executive

.  This Agreement supersedes the provisions of any employment or other agreement
between Executive and the Company that relate to any matter that is also the
subject of this Agreement and such provisions in such other agreements will be
null and void.

11.2.All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective heirs, executors,
administrators, legal representatives, successors and assigns of the parties
hereto, except that the duties and responsibilities of Executive under this
Agreement are of a personal nature and shall not be assignable or delegable in
whole or in part by Executive

.  The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, within fifteen (15)
days of such succession, expressly to assume and agree to perform this Agreement
in the same manner and to the same extent as the Company would be required to
perform if no such succession had taken place.

12.Severability.  If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction.  If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

13.Remedies Cumulative; No Waiver.  No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity.  No
delay or omission by a party in exercising any right, remedy or power under this
Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in its sole discretion.

14.Beneficiaries/References.  Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable under this
Agreement following Executive’s death by giving the Company written notice
thereof.  In the event of Executive’s death or a judicial determination of

-14-

#56956674 v6

--------------------------------------------------------------------------------

 

Executive’s incompetence, reference in this Agreement to Executive shall be
deemed, where appropriate, to refer to Executive’s beneficiary, estate or other
legal representative.

15.Miscellaneous.  All section headings used in this Agreement are for
convenience only.  This Agreement may be executed in counterparts, each of which
is an original.  It shall not be necessary in making proof of this Agreement or
any counterpart hereof to produce or account for any of the other counterparts.

16.Withholding.  All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or
regulation.  Except as specifically provided otherwise in this Agreement,
Executive shall bear all expense of, and be solely responsible for, all federal,
state and local taxes due with respect to any payment received under this
Agreement.

17.Governing Law.  This Agreement shall be governed by and interpreted under the
laws of the Commonwealth of Pennsylvania without giving effect to any conflict
of laws provisions.

18.Section 409A.

18.1.Interpretation.  Notwithstanding the other provisions hereof, this
Agreement is intended to comply with the requirements of Section 409A of the
Code, to the extent applicable, and this Agreement shall be interpreted to avoid
any penalty sanctions under Section 409A of the Code.  Accordingly, all
provisions herein, or incorporated by reference, shall be construed and
interpreted to comply with Section 409A and, if necessary, any such provision
shall be deemed amended to comply with Section 409A of the Code and regulations
thereunder.  If any payment or benefit cannot be provided or made at the time
specified herein without incurring sanctions under Section 409A of the Code,
then such benefit or payment shall be provided in full at the earliest time
thereafter when such sanctions will not be imposed.  For purposes of Section
409A of the Code, each payment made under this Agreement shall be treated as a
separate payment.  In no event may Executive, directly or indirectly, designate
the calendar year of payment.  Executive will be deemed to have a termination of
employment for purposes of determining the timing of any payments or benefits
hereunder that are classified as deferred compensation only upon a “separation
from service” within the meaning of Section 409A of the Code.

18.2.Payment Delay.  Notwithstanding any provision to the contrary in this
Agreement, if on the date of Executive’s termination of employment, Executive is
a “specified employee” (as such term is defined in Section 409A(a)(2)(B)(i) of
the Code and its corresponding regulations) as determined by the Board (or its
delegate) in its sole discretion in accordance with its “specified employee”
determination policy, then all cash severance payments payable to Executive
under this Agreement that are deemed as deferred compensation subject to the
requirements of Section 409A of the Code shall be postponed for a period of six
months following Executive’s “separation from service” with the Company (or any
successor thereto).  The postponed amounts shall be paid to Executive in a lump
sum on the date that is six (6) months and one (1) day following Executive’s
“separation from service” with the Company (or any successor thereto).  If
Executive dies during such six-month period and prior to payment of the
postponed cash amounts hereunder, the amounts delayed on account of Section 409A
of the

-15-

#56956674 v6

--------------------------------------------------------------------------------

 

Code shall be paid to the personal representative of Executive’s estate on the
sixtieth (60th) day after Executive’s death.  If any of the cash payments
payable pursuant to this Agreement are delayed due to the requirements of
Section 409A of the Code, there shall be added to such payments interest during
the deferral period at an annualized rate of interest equal to the prime rate as
reported in the Wall Street Journal (or, if unavailable, a comparable source) at
the relevant time.

18.3.Reimbursements.  All reimbursements provided under this Agreement shall be
made or provided in accordance with the requirements of Section 409A of the
Code, including, where applicable, the requirement that (i) any reimbursement is
for expenses incurred during Executive’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the taxable year following the
year in which the expense is incurred, and (iv) the right to reimbursement is
not subject to liquidation or exchange for another benefit.

[SIGNATURE PAGE FOLLOWS]

-16-

#56956674 v6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement on the date first above written.

INDEPENDENCE REALTY TRUST, INC.

 

By:  /s/ Scott Schaeffer

Name:  Scott Schaeffer

Title:  Chief Executive Officer

 

 

EXECUTIVE

 

By:  /s/ Jason Delozier

Name:  Jason R. Delozier

 

-17-

#56956674 v6

--------------------------------------------------------------------------------

 

EXHIBIT A

Release

You, for yourself, your spouse and your agents, successors, heirs, executors,
administrators and assigns, hereby irrevocably and unconditionally forever
release and discharge Independence Realty Trust, Inc. (the “Corporation”), its
parents, divisions, subsidiaries and affiliates and its and their current and
former owners, directors, officers, stockholders, insurers, benefit plans,
representatives, agents and employees, and each of their predecessors,
successors, and assigns (collectively, the “Releasees”), from any and all actual
or potential claims or liabilities of any kind or nature, including, but not
limited to, any claims arising out of or related to your employment and
separation from employment with the Corporation and any services that you
provided to the Corporation; any claims for salary, commissions, bonuses, other
severance pay, vacation pay, allowances or other compensation, or for any
benefits under the Employee Retirement Income Security Act of 1974 (“ERISA”)
(except for vested ERISA benefits); any claims for discrimination, harassment or
retaliation of any kind or based upon any legally protected classification or
activity; any claims under Title VII of the Civil Rights Acts of 1964, the Civil
Rights Act of 1866 and 1964, as amended, 42 U.S.C. § 1981, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Americans with Disabilities Act, 42 U.S.C. §1981, 42 U.S.C. § 1983, the Family
Medical Leave Act and any similar state law, the Fair Credit Reporting Act and
any similar state law, the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq.,
the Worker Adjustment and Retraining Notification Act, 29 U.S.C. § 2101, et
seq., the Equal Pay Act and any similar state law, any claims for discrimination
in violation of the Pennsylvania Human Relations Act, and any claims for
wrongful discharge, discrimination, retaliation, or other violation of the
Pennsylvania Whistleblower Law, as well as any amendments to any such laws; any
claims for any violation of any federal or state constitutions or executive
orders; any claims for wrongful or constructive discharge, violation of public
policy, breach of contract or promise (oral, written, express or implied),
personal injury not covered by workers’ compensation benefits,
misrepresentation, negligence, fraud, estoppel, defamation, infliction of
emotional distress, contribution and any claims under any other federal, state
or local law, including those not specifically listed in this Release, that you,
your heirs, executors, administrators, successors, and assigns now have, ever
had or may hereafter have, whether known or unknown, suspected or unsuspected,
up to and including the date of your execution of this Release.

For the purpose of implementing a full and complete release and discharge of the
Releasees as set forth above, you acknowledge that this Release is intended to
include in its effect, without limitation, all claims known or unknown that you
have or may have against the Releasees which arise out of or relate to your
employment, including but not limited to compensation, performance or
termination of employment with the Corporation, except for, and notwithstanding
anything in this Release to the contrary, claims which cannot be released solely
by private agreement.  This Release also excludes any claims relating to any
right you may have to payments pursuant to Section 2.1(c) of the Employment
Agreement, entered into as of March 1, 2020, by and between the Corporation and
you, any claim for workers’ compensation benefits and any rights you may have to
indemnification or directors’ and officers’ liability insurance under the
Corporation’s bylaws or certificate of incorporation, any indemnification
agreement to which you are a party or beneficiary or applicable law, as a result
of having served as an officer,

 

#56956674 v6

--------------------------------------------------------------------------------

 

director or employee of the Corporation or any of its affiliates.  You further
acknowledge and agree that you have received all leave, compensation and
reinstatement benefits to which you were entitled through the date of your
execution of this Release, and that you were not subjected to any improper
treatment, conduct or actions as a result of a request for leave, compensation
or reinstatement.

You affirm, by signing this Release, that you have not suffered any unreported
injury or illness arising from your employment, and that you have not filed,
with any federal, state, or local court or agency, any actions or charges
against the Releasees relating to or arising out of your employment with or
separation from the Corporation.  You further agree that while this Release does
not preclude you from filing a charge with the National Labor Relations Board
(“NLRB”), the Equal Employment Opportunity Commission (“EEOC”) or a similar
state or local agency, or from participating in any investigation or proceeding
with them, you do waive your right to personally recover monies or reinstatement
as a result of any complaint or charge filed against the Corporation with the
NLRB, EEOC or any federal, state or local court or agency, except as to any
action to enforce or challenge this Release, to recover any vested benefits
under ERISA, or to recover workers’ compensation benefits.  Nothing in this
Release prohibits or restricts you (or your attorney) from initiating
communications directly with, responding to an inquiry from, or providing
testimony before the Securities and Exchange Commission (“SEC”), the Financial
Industry Regulatory Authority (“FINRA”), any other self-regulatory organization
or any other federal or state regulatory authority regarding this Release or its
underlying facts or circumstances or a possible securities law violation.

You acknowledge:

(a)That you were provided [twenty-one (21) / forty-five (45)] full days during
which to consider whether to sign this Release.  If you have signed this Release
prior to the expiration of the [21-day / 45-day] period, you have voluntarily
elected to forego the remainder of that period.

(b)That you have carefully read and fully understand all of the terms of this
Release[, including its Attachment A].

(c)That you understand that by signing this Release, you are waiving your rights
under the Age Discrimination in Employment Act, as amended by the Older Workers
Benefit Protection Act, 29 U.S.C. § 621, et seq., and that you are not waiving
any rights arising after the date that this Release is signed.

(d)That you have been given an opportunity to consult with anyone you choose,
including an attorney, about this Release.

(e)That you understand fully the terms and effect of this Release and know of no
claim that has not been released by this Release.  And, you further acknowledge
that you are not aware of, or that you have fully disclosed to the Corporation,
any matters for which you are responsible or which has come to your attention as
an employee of the Corporation that might give rise to, evidence, or support any
claim of illegal conduct, regulatory violation, unlawful discrimination, or
other cause of action against the Corporation.

 

#56956674 v6

--------------------------------------------------------------------------------

 

(f)That these terms are final and binding on you.

(g)That you have signed this Release voluntarily, and not in reliance on any
representations or statements made to you by any employee or officer of the
Corporation or any of its subsidiaries.

(h)That you have seven (7) days following your execution of this Release to
revoke it in writing, and that this Release is not effective or enforceable
until after this seven (7) day period has expired without revocation.  If you
wish to revoke this Release after signing it, you must provide written notice of
your decision to revoke this Release to the Corporation, to the attention of the
General Counsel, 1835 Market Street, Suite 2601, Philadelphia, Pennsylvania
19103, by no later than 11:59 p.m. on the seventh calendar day after the date on
which you have signed this Release.

PLEASE READ CAREFULLY.  THIS RELEASE INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS.

ACKNOWLEDGED AND AGREED

 

_______________________________
Jason R. Delozier

__________________________
Date

 

 

#56956674 v6